 IntheMatter of AMERICANRADIATOR&STANDARD SANITARYCORPO-RATION'andLOCALNo. 1770,AMALGAMATED ASSOCIATION OF IRON,STEEL&TIN WORKERS OF NORTH AMERICA, C. I.O.Case No. R-1997SECOND AMENDMENT TO AND SUPPLEMENTALDIRECTION OF ELECTIONFebruary 16, 1949On March 14,. 1939, the National LaborRelations Board, hereincalled the Board, issued a Decision and Direction of Election in thisproceeding,' and on March 21, 1939, the Board issued an Amendmentthereto '.9 directing that an election by secret ballot be conducted atsuch time- as the Board might thereafter direct, under the directionand supervision of the.Regional Director for the Fourteenth Region(St.Louis, Missouri), acting in this matter as agent for the Boardand subject to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, among the pro-duction and maintenance employees of the American Radiator Com-pany at its plant at Litchfield, Illinois, whose names appeared uponthe pay roll of the said Company for. the week ending October 1,1938, revised to include the name of Charles. Cayce,. including" ship-ping-room employees, janitors, and charwomen, but excluding super-visory, office, and salaried employees, and watchmen who also havethe status of deputy sheriffs, and excluding also those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Local No. 1770, Amalgamated Asso-ciation of Iron, Steel & ,TinWorkers of North America, affiliatedwith the Committee for :Industrial -Organization,' -or by°"Litchfield1The Board was advised on January 17, 1940, that American Radiator Company hadbeen dissolved on January 31, 1939,and was succeeded by American Radiator&StandardSanitary Corporation.On February 1, 1940, the Board served notice on all parties that,unless sufficient cause to the contrary shall have appeared by February 7, 1940, the nameAmerican Radiator & Standard Sanitary Corporation would he substituted for the nameAmerican Radiator Company in this proceeding.Cause to the contrary not having ap-peared.the name American Radiator&Standard Sanitary Corporation is henceforth substi-tuted for the nameAmericanRadiatorCompanyin this proceeding.211 N. L.R. B. 1127.811 N. L. R. B. 1137.4Now the Congress of IndustrialOr anizations.20 N..L.R. B., No. 4.5.455 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDRadiatorWorkers' Association,for the purposes of collective bar-gaining, or by neither.On April 12, 1939, Litchfield Radiator Workers' Association filedamotion,in substance requesting that the Board either(1) certifythe Association as the representative of the said employees and holdvalid its contract with the American Radiator Company, or (2)conduct the election immediately.The Board reserved ruling on themotion, which is hereby denied save to the extent, granted by ourDirection, hereinafter set forth.The Regional Director advised the Board on December 18, 1939, thatthe election might appropriately be held at that time.Accordingly,on January 6, 1940, the Board issued a Notice, copiesof which wereduly served upon American Radiator Company, upon Local No. 1770,Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, and upon Litchfield Radiator Workers' Association, settingforth that, unless sufficient cause to the contrary shall have appearedon or before January 17, 1940, the Board would issue a Second Amend-ment to Direction of Election,directing that the election be conductedwithin thirty (30) days among employees on the pay roll for the weeknext preceding the date of the said Second Amendment.No cause to the contrary having appeared in accordance with theterms of the said Notice,and by virtue of and pursuant to the powervested in the National Labor Relations Board by Section 9 (c) of theNational Labor Relations Act, 49 Stat.449, and pursuant to ArticleIII, Section 8, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith the American Radiator&Standard Sanitary Corporation withrespect to its plant at Litchfield,Illinois,the election by secret ballotdirected to be conductedby theBoard's Decision and Direction ofElection of March 14,1939, as amended on March 21,1939, be con=ducted as early as possible but not later than thirty(30) days fromthe date of this Second Amendment to and Supplemental Directionof Election,under the direction and supervision of the Regional Di-rector for the Fourteenth Region, acting in this matter as- agent forthe National Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations,among the production and main=tenance employees of the American Radiator&Standard SanitaryCorporation,at its plant at Litchfield,Illinois,whose names appearon its pay roll for the week next preceding the date of this SecondAmendment to and Supplemental Direction of Election,includingshipping,room employees,janitors, charwomen,employees who didnot work during such pay-roll period because they were ill, on leave, AMERICAN RADIATOR & STANDARD SANITARY CORPORATION 457or on vacation, and employees who were then or hate since beentemporarily laid off, but excluding supervisory, office, and salariedemployees, watchmen who also have the status of deputy sheriffs, andthose employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by Local No. 1770,Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, affiliated with the Congress of Industrial Organizations, orby Litchfield Radiator Workers' Association, for the purposes ofcollective bargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Second Amendment to and Supplemental Direction of Election.0